Title: To Alexander Hamilton from James McHenry, 31 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 31. May 1799.
          
          There are about twenty five recruits at Kempsville in Virginia, under the command of Lieutenant John Hancock, who require the attendance of a Physician at the pay and emoluments of a Surgeons Mate. As it does not appear that there has been many recruits engaged for this some time past I would suggest the propriety of ordering Lieut. Hancock to repair with them to Norfolk about Six Miles distant, where a Mate in the service of the United States is stationed—
          I am Sir with respect Your obedt. servant
          
            James McHenry
          
          Major General A. Hamilton
        